PER CURIAM.
The deputy commissioner ordered that appellee be paid temporary, total disability benefits until he reached maximum medical improvement. We amend the order to state that TTD benefits should continue until ap-pellee achieves MMI or is able to return to work. A claimant need not have reached MMI to cease being eligible for TTD benefits. National Airlines v. Rowley, 9 FCR 262 (1975); Publix Supermarkets v. Fitzhugh, 8 FCR 250, cert. denied, 294 So.2d 661 (Fla.1974).
The order appealed from is otherwise AFFIRMED.
BOOTH and JOANOS, JJ., and PEARSON, TILLMAN (Retired), Associate Judge, concur.